Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 13-19, in the reply filed on 2/1/2021 is acknowledged.  Claim 20 is hereby withdrawn.

Priority
The instant application, filed 3/5/2019, is a divisional of U.S. Application 13/826,289, filed 3/14/2013.  However, original claim 19 is directed to subject matter that was introduced for the first time in the instant application.  Claim 19 recites the one or more support unit comprises a helical coiled configuration in addition to the support units having a radially outward curved configuration (as recited in claim 1).  This subject was not disclosed in the parent application.  The earlier filed application only discloses in [0041] and Fig. 3 the one or more support units having a curved segments, wherein the curved segments curve radially outward (as seen in Fig. 3), or alternatively, the one or more support units having a generally coiled helical configuration.  The parent both a radially outward curved configuration and a helical coiled configuration.  Therefore, the earliest disclosure for the subject matter of claim 19 and thus the effective filing date for the subject matter of is 3/5/2019.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the one or more support unit comprises a helical coiled configuration of claim 19 is not discussed in the specification.  Similar to the discussion under the Priority section above, [0042] of the instant application only discusses as an alternative to the radially outward curved segments, the support frame 48 may comprise a continuous wire formed into one or more support units having a generally coiled helical configuration (last sentence of [0042]).  There is no discussion of the curved segments curving radially outward (as required by claim 1) and having a helical coiled configuration (as required by claim 19).
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more support unites comprising a helical coiled configuration (claim 19) must be shown or the feature(s) canceled from the claim(s).  Fig. 3 of the application only shows each support unit having a radially outward curved configuration as discussed in the earlier section of [0042] but does not illustrate any helical coiled configuration.  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the flange".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “a flange comprised of at least a portion of a curved segment and at least one apex.”  However, curved segments were already recited in claim 13.  It is unclear if the recitation of a curved segment in claim 18 is referring to the same curved segment of claim 13 or a new curved segment.  In light of [0042] of the specification, and as best understood by the Examiner, the Examiner is interpreting this to mean - - a flange comprised of at least a portion of the curved segments and at least one apex - -.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 13, 14 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bruszewski et al (US 2010/0268319).

Claim 13. A support frame (120) for an endoluminal device (100) having a pivoting fenestration, comprising one or more support units having curved segments (see annotated figure below, wherein each winding around the longitudinal axis of the support frame is considered a ‘support unit’.  Applicant has disclosed the entire support frame can be formed of one continuous wire ([0042]) and thus the supporting units do not need to be distinct or separable components); and a circular reinforcement member disposed on an end of the support frame (see annotated figure below, wherein the top most winding around the longitudinal axis of the support frame is considered a ‘the circular reinforcement member since the winding forms a circular shape.  Applicant has disclosed the entire support frame can be formed of one continuous wire ([0042]) and thus the circular reinforcement member does not need to be a distinct or separate component); wherein the curved segments curve radially outward (see annotated figure below, wherein the three arrows pointing leftward from the middle, vertical longitudinal axis demonstrates how each winding curves radially outward from the longitudinal axis.  In other words, the curved segments form a convex structure curving radially outward and never curves radially inward to form a concave structure). 

    PNG
    media_image1.png
    449
    585
    media_image1.png
    Greyscale

Claim 14. The support frame of claim 13, where the support frame comprises at least three support units (see annotated figure from claim 1). 
Claim 19. The support frame of claim 13, wherein the one or more support units comprises a helical coiled configuration (Figs. 1-3). 

Claim(s) 13, 15, 16 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Buchbinder et al (US 2013/0304197).
It is noted Applicant’s claims are directed to only a support frame capable for use with an endoluminal device.  The endoluminal device, or the system is not claimed and thus the prior art only needs to teach a device capable of functioning as a support frame for an endoluminal device.  

Claim 13. A support frame (10) capable for use with an endoluminal device having a pivoting fenestration, comprising one or more support units (see annotated figure below, wherein the two support units are circled) having curved segments; and a circular reinforcement member (see annotated figure below) disposed on an end of the support frame; wherein the curved segments curve radially outward (see drawn in arrow in annotated figure below).

    PNG
    media_image2.png
    565
    693
    media_image2.png
    Greyscale
 
Claim 15. The support frame of claim 13, wherein the curved segments have a concave configuration (Fig. 3). 
Claim 16. The support frame of claim 13, where the support units, the reinforcement member, and the flange of the support frame are comprised of a single continuous wire (Fig. 3; [0037]). 

Claim(s) 13-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aguirre (US 2011/0118765).
It is noted Applicant’s claims are directed to only a support frame capable for use with an endoluminal device.  The endoluminal device, or the system is not claimed and thus the prior art only needs to teach a device capable of functioning as a support frame for an endoluminal device.  
Aguirre discloses the following limitations:
Claim 13. A support frame (350) capable for use with an endoluminal device having a pivoting fenestration, comprising one or more support units having curved segments (see annotated figure below wherein the three support units are circled); and a circular reinforcement member (329) disposed on an end of the support frame; wherein the curved segments curve radially outward (see drawn in arrows in annotated figure below occurring at bends in the stent where the stent engages tissue 475). 

    PNG
    media_image3.png
    580
    599
    media_image3.png
    Greyscale

Claim 14. The support frame of claim 13, where the support frame comprises at least three support units (see circled regions in annotated figure from claim 13). 
Claim 15. The support frame of claim 13, wherein the curved segments have a concave configuration (see drawn in arrows in annotated figure from claim 13). 
Claim 16. The support frame of claim 13, where the support units, the reinforcement member, and the flange (flange is interpreted as region occupied by the 
Claim 17. The support frame of claim 13, where the curved segments of the one or more support units are interconnected by a plurality of apices (see annotated figure from claim 13). 
Claim 18. The support frame of claim 17, further comprising a flange comprised of at least a portion of a curved segment and at least one apex (see annotated figure from claim 13 and Fig. 4B, wherein the flange is interpreted as the region occupied by the drawn in curved arrows and thus contains a curved segment.  The apex of the flange is the outer most looped end of the short arches 304 of the stent that can be more clearly seen in Fig. 4A). 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Evard et al (US 6616675) discloses a device capable of functioning as a support frame made of a single continuous wire and having flanges and curved segments.
Purdy (US 2005/0222669) discloses a support frame for an endoluminal device having curved segments and a flange.
Bruszewski et al (US 2012/0271401) discloses a support frame for an endoluminal device having support units with curved segments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.